Citation Nr: 0031402	
Decision Date: 11/30/00    Archive Date: 12/06/00	

DOCKET NO.  98-11 437	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for service-connected left 
knee disability, currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel 


INTRODUCTION

The veteran had active service from January 1979 to January 
1984.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Buffalo, New 
York.

The veteran initiated an appeal from a January 1995 RO 
decision that granted a 20 percent evaluation for his 
service-connected left knee disability, effective January 19, 
1994, the date he reopened his claim.  A June 1997 RO 
decision granted a 30 percent evaluation for the veteran's 
service-connected left knee disability, effective January 19, 
1994.  A temporary total evaluation has been assigned for the 
veteran's  service connected left knee disability from March 
18, 1994, through April 30, 1994, from December 3, 1996, 
through January 31, 1997, and from March 3, 1997, through 
April 30, 1998.

The appeal has been REMANDED by the Board in January 1997 and 
March 2000.


REMAND

The record reflects that the veteran underwent a total left 
knee arthroplasty in March 1997.  Prior to the march 1997 
total knee arthroplasty his service-connected left knee 
disability was evaluated under the provisions of 38 C.F.R. 
Part 4, Diagnostic Code 5257 (2000).  The record does not 
reflect that the RO has considered a separate rating for 
arthritis based upon X-ray findings and painful or limited 
motion under 38 C.F.R. § 4.59.  See Lichtenfels v. Derwinski, 
1 Vet. App. 484 (1991); Esteban v. Brown, 6 Vet. App. 259 
(1994); VAOPGCPREC 9-98 (August 14, 1998).

The reports of VA examinations accomplished during the 
veteran's pending appeal do not reflect findings with respect 
to what, if any, additional loss of range of motion would 
occur as a result of consideration of the provisions of 
38 C.F.R. §§ 4.40, 4.45, 4.59, in accordance with DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The report of a May 2000 VA 
examination and addendum thereto reflects that the veteran's 
range of motion was from 0 to 95 degrees, but it also 
indicates that the examination was conducted during a period 
of quiescent symptoms, and during flare-up of symptoms, which 
were reported to occur with varying frequency, the physical 
findings would be significantly altered.  Quantification of 
such changes would require examination during a flare-up.  It 
is observed that a March 1994 private treatment record 
reflects that the veteran's range of motion of the left knee 
was from 5 to 90 degrees and a January 1997 private treatment 
record reflects that he had full range of motion of the left 
knee, but with pain.  The report of a July 1994 VA 
examination indicates that there was full range of motion on 
passive flexion, but the veteran could not do a full deep 
knee bend even with support.

Subsequent to the Board's March 2000 remand the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (Act), was enacted. 

The record reflects that treatment records from Dr. Carpenter 
have been received through December 1998.  It is unclear if 
any additional records relating to treatment in the veteran's 
service-connected left knee disability exist.

In light of the above, the appeal is REMANDED to the RO for 
the following:

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses and approximates dates of 
treatment for all VA and non-VA health 
care providers who have treated him for 
his service-connected left knee 
disability since December 1998.  With any 
necessary authorization, the RO should 
attempt to obtain copies of pertinent 
treatment records identified by the 
veteran, that are not already a part of 
the record.

2.  The RO should contact the veteran and 
his representative and inform them that 
they should provide medical evidence, 
including medical opinions, indicating 
that the veteran experiences additional 
limitation of motion of his left knee, 
both prior to and from the total knee 
arthroplasty in March 1997, as a result 
of flare-ups, repeated use, weakened 
movement, excess fatigability, or 
incoordination.  They should be informed 
that they should submit medical evidence 
indicating what the reduced range of 
motion would have been in degrees.

3.  The veteran should be informed that 
when he has a flare-up of symptoms 
relating to his service-connected left 
knee disability he should seek medical 
treatment at a VA facility.  When he 
seeks that treatment he should provide 
the health care provider treating him a 
copy of this REMAND and ask the provider 
to identify all symptoms that are related 
to the veteran's service-connected left 
knee disability, including setting forth 
in degrees of excursion any limitation of 
motion of the affected joint.  The 
examiner is also requested to (1) express 
an opinion as to whether pain that is 
related to the veteran's service-
connected left knee disability could 
significantly limit the functional 
ability of the affected joint during 
flare-ups, or when the joint is used 
repeatedly over a period of time, and 
expressed these determinations, if 
feasible, in terms of additional loss of 
range of motion due to pain on use or 
during flare-ups.  (2) Determine whether 
as a result of the service-connected left 
knee disability, the affected joint 
exhibits weakened movement, excess 
fatigability, or incoordination, and 
express these determinations, if 
feasible, in terms of the additional loss 
of range of motion due to any weakened 
movement, excess fatigability, or 
incoordination.  Any scars that are 
residuals to surgery relating to the 
veteran's service-connected left knee 
disability should be examined and the 
examiner should comment on whether or not 
they are superficial, poorly nourished, 
have repeated ulceration, are tender and 
painful on objective demonstration, or 
affect the limitation of function of any 
part.  A complete rationale should be 
provided for all opinions offered.

4.  Then, in light of the additional 
evidence obtained pursuant to the 
requested development, the RO should, 
after full consideration of the Act, 
readjudicate the issue on appeal, taking 
into account 38 C.F.R. §§ 4.40, 4.45, 
4.59 (2000); VAOPGCPREC 9-98; DeLuca; 
Lichtenfels; and Esteban, where 
applicable.

5.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, both the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status and afforded 
the appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	C. P. RUSSELL
	Veterans Law Judge
	Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2000).





- 5 -



- 2 -


